DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Peter Klobuchar (Reg. No. 43,722) on 02/16/2021.
 	
 	The application has been amended as follows: 
 	
 	In the specification
 	On page 3, at para. 007; after “…to the present invention.”, insert “Figure 4 shows a front view of the power pack in communication with a mobile device according to the present invention, with schematic representations of the interface and of the collected status information on the mobile receive device.”

Priority
 	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
  	Claims 17-21, 23-30 are allowed.
  	The following is an examiner’s statement of reasons for allowance: 
 	Regarding claim 17, the prior art fails to teach or suggest further inclusion of a method comprising the steps: using a mobile receive device to receive the collected and optically transmitted status information and not using the mobile receive device to transmit data to the power pack, and wherein the power pack is mounted in an airplane seat.
 	Regarding claim 24, the prior art fails to teach or suggest further inclusion of a method comprising the steps: optically transmitting the collected status information to a mobile receive device with a unidirectional light transmitting device while isolating the power pack against receiving data from the mobile receive device.
 	Regarding claim 25, the prior art fails to teach or suggest further inclusion of a method comprising the steps: using a mobile receive device to receive the collected and optically transmitted status information and not using the mobile receive device to transmit data to the power pack, and wherein the interface is situated on a plug receptacle that is electrically connected to the power pack.
 	The dependent claims are allowable for the reasons as the independent claims from which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIXUAN ZHOU whose telephone number is (571)272-6739.  The examiner can normally be reached on 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A Dunn can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ZIXUAN ZHOU/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        02/12/2021